Title: From Elizabeth Smith Shaw Peabody to William Smith Shaw, October 1809
From: Peabody, Elizabeth Smith Shaw
To: Shaw, William Smith



My Dear Son,
Friday morn— Oct. 1809

I am going to Quincy with your Sister this forenoon—& shall be in Town on monday A—M—to attend Mr Stewart—I feel an anxiety respecting the price, your affection for me, may exceed the bounds of your circumstances, & that makes me regret that it was ever thought of—Mr Stewart was very polite, appeard sensible, & entertaining, but I did not say a word to him about the price, as you desired me not to—but I hope you have, I suppose he has different prices, let mine be among the lesser—I have no ambition but that it should be expresive of my benevolence to Creation, & my maternal affection for my beloved Children—for these are sentiments which ever glow in my Bosom & I hope illumine my countenance—But I felt so dissagreeably to set down to be looked at, & to look up in a Strangers Face, that I fear little of my true lineaments will be seen—
I intend seeing Dr Tufts, & hope to get some assistance to defray this enormous expence—
The Cotton I got for you last year was intended for winter Shirts—If you wish to have finer, for Summer your Sister will make them up this winter, for Another warm Season—
May heaven bless, & prosper you my dear Son, is the wish of your very affectionate Mother—
E— P—Mr Fosters hand is much the same, he is patient as possible a man could be—
